Citation Nr: 0605685	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-19 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity Dupuytren's nodules (claimed as nodules in feet), 
including as secondary to exposure to herbicides.

2.  Entitlement to service connection for bilateral upper 
extremity Dupuytren's nodules (claimed as nodules in hands), 
including as secondary to exposure to herbicides.

3.  Entitlement to a disability evaluation in excess of 10 
percent for recurrent lumbosacral strain.



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1981, and from October 1982 to December 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The case has been transferred to the RO in 
Boise, Idaho.

In December 2004, the Board remanded the matters for 
additional evidentiary development.



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The available evidence indicates that veteran does not 
have bilateral lower extremity Dupuytren's nodules (claimed 
as nodules in feet), attributable in any way to service.

3.  The available evidence indicates that veteran does not 
have bilateral upper extremity Dupuytren's nodules (claimed 
as nodules in feet), attributable in any way to service.

4.   The available evidence indicates that the veteran's 
recurrent lumbosacral strain is manifested by subjective 
complaints of pain; objective findings include some 
limitation of motion, but no spasm or neurologic deficits.



CONCLUSIONS OF LAW

1.  Bilateral lower extremity Dupuytren's nodules (claimed as 
nodules in feet), were not incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.655 (2005).

2.  Bilateral upper extremity Dupuytren's nodules (claimed as 
nodules in feet), were not incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.655 (2005).

3.  The criteria for a rating in excess of 10 percent for 
recurrent lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5292 (2002) and 
(2005) (effective September 23, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are August 2001, August 2003, and January 2005 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi,    16 Vet. App. 183, 187 (2002).  The letters 
provided the substantive standard to validate that type of 
claim.  Additionally, VA indicated which portion of that 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  In 
addition, the letters instructed the claimant to identify any 
additional evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in June 2001.   Thereafter, the RO 
provided notice in August 2001, August 2003, and January 
2005.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; and VA 
examination reports dated in September 2002, September 2003, 
and June 2004.  

In March 2005, the veteran failed to report for his scheduled 
VA examinations.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
See 38 C.F.R. § 3.326(a) (2005).  The veteran has had ample 
time and opportunity, since March 2005, to present good cause 
for failing to report for the examination; moreover, he has 
not requested that his VA examination be rescheduled.  
Pursuant to 38 C.F.R. § 3.655 (2005), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  


For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I. Laws and Regulations

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309 (2005).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).





Increased Ratings

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Analysis

1.  Dupuytren's nodules of the feet and hands

The veteran seeks service connection for bilateral 
Dupuytren's nodules of the feet and hands.  Other than the 
veteran's lay contentions, the record contains no indication 
that the veteran's Dupuytren's nodules are causally related 
to his active service, or any incident therein.  Service 
medical records are absent any indication of treatment, 
complaints of, or a diagnosis of Dupuytren's nodules or of a 
connective tissue disorder.  The only indication of any foot 
complaint was in June 1987, wherein the veteran had mild 
tenderness on the lateral dorsum of the left foot navicular 
bone.  As for the veteran's hands, a 1988 x-ray of the right 
thumb demonstrated post-traumatic changes in the distal 
aspect of the first metacarpal, with soft tissue swelling 
seen overlying the first metacarpophalangeal joint.   Neither 
of the aforementioned in-service treatments have been related 
to the veteran's current Dupuytren's nodules. 

Additionally, the post-service medical evidence of record is 
negative for any notations of Dupuytren's nodules for years 
after service separation.  Foremost, it is noted that a 
February 1993 VA general examination failed to note the 
presence of Dupuytren's nodules. Additionally, the veteran 
himself submitted during a September 2002 VA examination that 
his Dupuytren's disorder, specifically in his feet, did not 
begin until 1994.  Notwithstanding the veteran's allegations, 
it was not until February 1998, that there was any 
documentation of a disorder related to Dupuytren's nodules.  
At that time, palmar fascial thickening on the right hand was 
noted; however, the examiner noted that these were not 
classical Dupuytren's contractures.  In October 2000, a 
rheumatology consult noted palmar contractures of the hands 
and feet areas and confirmed the diagnosis of Dupuytren's 
contractures.  In December 2000, x-ray views demonstrated 
bilateral hand and foot deformity, with no significant 
underlying bony abnormality.  Subsequent VA treatment records 
and a September 2002 have documented the presence of 
Dupuytren's nodules on both the hands and feet; however, 
there has no been no indication that his current Dupuytren's 
disorder is related in anyway to his period of service.

Moreover, there is no medical evidence of record that 
provides a nexus to his period of service other than as 
related by the veteran's own history.  Rather, the medical 
evidence of record suggests that his Dupuytren's disorder may 
be related to his diabetes mellitus.  In October 2000, a 
rheumatology consult noted that the veteran had diabetes, 
"which you would think about for the Dupuytren's."  The 
Board notes that service connection for diabetes mellitus was 
denied by means of an October 2005 rating decision.  Indeed, 
the basis for the denial was a lack of evidence due to the 
veteran's failure to report for a VA examination.  
Accordingly, the veteran is not entitled to service 
connection for Dupuytren's nodules on a secondary basis. 

The Board has considered the veteran's allegations that his 
Dupuytren disorder is related to service.  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In any event, the record contains absolutely no 
probative evidence supporting his theory of entitlement.

In summary, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
bilateral lower extremity Dupuytren's nodules and bilateral 
upper extremity Dupuytren's nodules on a direct basis.

The Board acknowledges that veteran has alleged that his 
Dupuytren disorder is related to his service in Vietnam and 
exposure to Agent Orange.  According to the veteran's service 
records, he served in the Republic of Vietnam during the 
Vietnam Era; therefore, his exposure to toxic herbicides is 
conceded.  See 38 U.S.C.A. §§ 1116, 1154.  The medical 
evidence indicates that the veteran did not suffer with any 
type of chronic disease or disability during his military 
service.  There is no medical evidence of any complaints or 
treatment for any type of disability within one year of the 
veteran's separation from active military service in 1992.  
The veteran was first diagnosed as having Dupuytren's 
contractures in 1998.  Additionally, the Board notes that 
Dupuytren's nodules are not a presumptive disease associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, the veteran's Dupuytren disorder 
cannot be service connected due to herbicide exposure.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for bilateral lower extremity Dupuytren's 
nodules and bilateral upper extremity Dupuytren's nodules 
including as a result of exposure to exposure to Agent 
Orange.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

2.  Back

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The veteran's service-connected recurrent lumbosacral strain 
has been rated as 10 percent disabling based on the 
provisions of Diagnostic Code 5295 for rating lumbosacral 
strain with characteristic pain on motion.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the criteria for a rating in excess of 10 percent 
have not been met, under either version of the rating 
criteria.

With respect to these criteria of Diagnostic Code 5295, in 
effect prior to September 26, 2003, the Board finds that the 
record does not contain probative evidence of lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, nor has the veteran's lumbosacral strain been 
characterized as severe.  In addition, there is no evidence 
of spinal listing or positive Goldthwaite's sign.  Although 
September 2002 x-ray studies demonstrated a mild flattening 
of the lumbar lordosis, this was characterized as congenital.  
Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent under Diagnostic Code 5295.

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back.  The 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For example, Diagnostic Code 5292, as in effect prior to 
September 26, 2003, the Board notes that to warrant a rating 
in excess of 10 percent, the evidence must show that the 
veteran's disability was productive of moderate disability 
due to limitation of motion of the lumbosacral spine.  In 
that regard, VA examinations have demonstrated only mild 
limitation of motion.  In September 2002, flexion was between 
85 and 90 degrees; extension and side bending, bilaterally, 
were to 25 degrees.  In September 2003, flexion was to 70 
degrees; extension was to 25 degrees; right side bending was 
to 25 degrees; and left side bending was between 25 and 30 
degrees.  Accordingly, moderate limitation of motion of the 
lumbar spine has not been shown such as to warrant a 
disability rating in excess of 10 percent.  In reaching this 
determination, the Board has also considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the September 2003 examiner assessed the veteran's functional 
impairment as between slight and moderate, the Board finds 
that the additional functional loss associated with these 
symptoms does not warrant increased compensation above and 
beyond that currently in effect.

Applying the facts in this case to the amended criteria set 
forth above, the Board finds that the amended criteria for a 
rating in excess of 10 percent for the veteran's service-
connected low back disability have not been met.  As set 
forth above, range of motion testing demonstrates that the 
veteran's low back symptomatology falls within the criteria 
for a 10 percent rating.  Flexion has never been limited to 
less than 60 degrees; nor, has the combined range of motion 
of the thoracolumbar spine been limited to less than 120 
degrees; nor, is there evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Although the September 2002 examiner 
noted a slowed gait, no definite limp was noted.  Morever, 
the September 2003 examiner held that the veteran's gait was 
within normal limits.  Additionally, both examiners failed to 
elicit evidence of muscle spasms.  The criteria for a rating 
in excess of 10 percent under the General Formula for 
Diseases and Injuries of the Spine have not been met.  In 
addition, the examinations have shown no objective 
neurological deficits, such as bowel or bladder impairment, 
which could be separately rated.  In summary, based on the 
most probative evidence of record, a rating in excess of 10 
percent is not warranted under the amended criteria discussed 
above.

Given the evidence of record, the Board has also considered 
the rating criteria for evaluating intervertebral disc 
syndrome.  Applying the facts in this case to the criteria 
set forth above, the Board finds that the criteria for a 
rating in excess of 10 percent for the veteran's service-
connected low back disability have not been met.  First, the 
Board notes that there was no evidence of intervertebral disc 
syndrome until the June 2004 VA examination.  The September 
2003 examiner specified that there was no clinical evidence 
of intervertebral disc syndrome.  In June 2004, the examiner 
opined that the veteran had lumbar degenerative disc disease 
and as likely as not disc disease with radiculitis.  Also, 
more likely than not, the pain that was described as hip pain 
was lumbar pain radiating to the left buttock and thigh.

Although, the veteran has been diagnosed as having 
intervertebral disc syndrome, there have been no findings of 
moderate intervertebral disc syndrome such as to rating a 
rating in excess of 10 percent.  Additionally, the medical 
evidence of record is silent as to treatment of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the veteran's service-
connected low back disability have not been met, either the 
former or current rating criteria for evaluating 
intervertebral disc syndrome.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for a low back disability have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application. 38 U.S.C.A. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral lower extremity Dupuytren's 
nodules (claimed as nodules in feet), including as secondary 
to exposure to herbicides, is denied.

Service connection for bilateral upper extremity Dupuytren's 
nodules (claimed as nodules in hands), including as secondary 
to exposure to herbicides, is denied.

A disability evaluation in excess of 10 percent for recurrent 
lumbosacral strain, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


